Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Starkey, J.), imposed June 8, 1988.
Ordered that the sentence is affirmed.
A fair reading of the sentence minutes does not support the defendant’s contention that the sentencing court improperly took into consideration a charge of which the defendant had been acquitted in imposing sentence (cf., People v Villanueva, 144 AD2d 285; People v Coward, 100 AD2d 628). Moreover, we conclude that the sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80).
Thompson, J. P., Brown, Balletta and Miller, JJ., concur.